Title: Lewis Condict to James Madison, 3 March 1831
From: Condict, Lewis
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                3d. March, 1831
                            
                        
                         
                        My little epistle will be an unexpected one to you, but as it is intended to invite your attention for a
                            moment to the necessities of your Alma Mater, I trust it will not be altogether unwelcome.
                        The enclosed letter to me from Doct. McDowell, one of the Trustees & the Agent employed by them, will
                            inform you fully of the object. I have obtained a few names from among the members of Congress who are Graduates,
                            & am about to send it to Richmond, by the advice of some of my Virginia friends here. Mr. Venable of your State
                            Senate, I hope, will at my request, forward it to you, after using it as he may deem expedient, at the State Capital.
                        The instruction given at Nassau Hall to her present pupils, has as we believe, never been excelled. Still—from the number of new Colleges & Universities rising in every quarter of our Country, she is in great need of
                            pecuniary assistance, but can obtain none from the State Legislature, on acct. of the great jealousy subsisting among the
                            various religious sects.
                        After giving the subject such attention as you shall think it consistent & proper to bestow, I will
                            ask you to enclose the paper to my address, at Morris Town New Jersey. Should there be any neighbours, who, in your
                            opinion would be willing to aid us, we shall feel under special obligations for your intercession with them.
                        The kind & friendly attention of Mrs. Madison to my family when here, in 1813, 14=& 15, are
                            strongly impressed on my mind. Be pleased to remember me to her in  much kindness & respect, & be
                            assured of the high esteem & regards of, Dear Sir, your friend & obt. Servt.
                        
                            
                            
                        
                        
                            
                                Lewis Condict
                            
                        
                    